       
     Case 2:16-cv-02011-GMN-PAL Document 162 Filed 01/18/19 Page 1 of 2
       




 1                                   UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                      ***
 4        BROOK M. HURD, et al.,                                  Case No. 2:16-cv-02011-GMN-PAL
 5                                             Plaintiffs,         MINUTES OF PROCEEDINGS
                v.
 6                                                                     Dated: January 16, 2019
          CLARK COUNTY SCHOOL DISTRICT, et
 7        al.,
 8                                           Defendants.
 9    PRESENT: THE HONORABLE PEGGY A. LEEN, United States Magistrate Judge
10    JUDICIAL ASSISTANT: Teresa Hoskin                          RECORDER/TAPE #: None
11    COUNSEL FOR PLAINTIFF(S): Peter Alfert
12    COUNSEL FOR DEFENDANT CCSD: Kara Hendricks, Shawn Paquette
13    COUNSEL FOR DEFENDANT DORAN: Trevor Hatfield
14    PROCEEDING: Settlement Conference – Telephonic status check
15             A telephonic status check regarding the settlement conference was conducted commencing
16    at 3:00 p.m. A draft settlement agreement has been circulated and requests for revisions made.
17    Counsel for plaintiffs will not agree to terms proposed by counsel for defendant Doran that were
18    not discussed or agreed to at the settlement conference. The court reminded counsel that the
19    essential terms of the agreement were memorialized in chambers at the conclusion of the settlement
20    conference on November 8, 2018 and memorialized in writing in the court’s Written Minutes (ECF
21    No. 161), and that no party had objected that the Minutes did not accurately reflect the essential
22    terms of the settlement reached.
23             The next scheduled meeting of the Board of Trustees is January 24, 2019 at which time the
24    Board will decide whether or not to approve the settlement reached.
25             The telephonic status check concluded at 3:10 p.m.
26             IT IS ORDERED;
27             1.    The parties shall have until January 30, 2019 to file the stipulation to dismiss if all
28                   parties have executed the settlement agreement.
                                                             1
       
     Case 2:16-cv-02011-GMN-PAL Document 162 Filed 01/18/19 Page 2 of 2
       




 1          2. If Doran is unwilling to sign the agreement on terms memorialized in chambers and in

 2             the court’s Minutes, counsel for plaintiffs shall have until January 30, 2019 to file a

 3             Motion to Enforce the parties’ settlement. agreement

 4

 5
                                                        PEGGY A. LEEN
 6                                                      UNITED STATES MAGISTRATE JUDGE 
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
